Rothrock, J.
The only question to be determined in this case is, whether the sale should have been made under the provisions of the Code, or under the laws in force before the Code took effect. In Holland v. Dickerson et al., 41 Iowa, 367, this court decided that a sale of real estate, under a judgment rendered prior to the taking effect of the Code, must be conducted under the law in force at the time of the rendition of the judgment.
In Babcock v. Gurney, 42 Iowa, 154, it was held that where judgment was rendered after the Code took effect, upon a debt contracted before that time, the sale should have been conducted under the provisions of the Code, and no appraisement should have been made. Following the case last above cited, the judgment of the court below is
Aeeirmed.